16‐140‐cv                                                                                               
Certified Multi‐Media v. Preferred Contractors 
                                            
                                  UNITED STATES COURT OF APPEALS 
                                       FOR THE SECOND CIRCUIT 
 
                                                  SUMMARY ORDER 
                                                                        
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 3rd day of January, two thousand seventeen. 
                     
PRESENT:  JOHN M. WALKER, JR., 
                    DENNY CHIN, 
                    SUSAN L. CARNEY, 
                                         Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
CERTIFIED MULTI‐MEDIA SOLUTIONS, LTD.,  
                                         Plaintiff‐Appellee, 
 
ST. PAUL FIRE & MARINE INSURANCE 
COMPANY, TRAVELERS, 
                                         Intervenor‐Plaintiff‐Appellee, 
                                                                                   
                               v.                                                       16‐140‐cv 
                                                                                               
PREFERRED CONTRACTORS INSURANCE 
COMPANY RISK RETENTION GROUP, LLC,                                                             
                                         Defendant‐Appellant. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
                                                                                              
FOR PLAINTIFF‐APPELLEE:                   ANITA NISSAN YEHUDA, Anita Nissan Yehuda, 
                                          P.C., Roslyn Heights, New York. 
 
FOR INTERVENOR‐PLAINTIFF‐                 THOMAS A. MARTIN (James M. Strauss, on the 
                                          brief), Putney Twombly Hall 
APPELLEE:                                 & Hirson LLP, New York, New York. 
 
FOR DEFENDANT‐APPELLANT:                  CHERYL P. VOLLWEILER (Meryl R. Lieberman, on 
                                          the brief), Traub Lieberman Straus & 
                                          Shrewsberry LLP, Hawthorne, New York. 
 
              Appeal from the United States District Court for the Eastern District of 

New York (Spatt, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.  

              Defendant‐appellant Preferred Contractors Insurance Company Risk 

Retention Group, LLC (ʺPCICʺ) appeals the district courtʹs judgment, entered January 

29, 2016, resolving the underlying insurance action in favor of plaintiff‐appellee 

Certified Multi‐Media Solutions, Ltd. (ʺCertifiedʺ) and intervenor‐plaintiff‐appellee St. 

Paul Fire & Marine Insurance Company, Travelers (ʺTravelersʺ) (together, ʺplaintiffsʺ).  

The parties dispute the scope of certain contractual provisions that purportedly limit 

the amount of insurance coverage provided by PCIC to $10,000.  We assume the partiesʹ 

familiarity with the underlying facts, procedural history, and issues on appeal. 

              In 2008, non‐party Getronics USA Inc. (ʺGetronicsʺ) hired Certified, an 

electrical contracting company, to provide electrical services at a shopping mall in the 




                                           ‐ 2 ‐ 
 
                                                                                                
Bronx, New York.  Getronics was insured under a commercial general liability policy 

issued by Travelers.  

               On March 14, 2009, PCIC issued to Certified an insurance policy (the 

ʺPolicyʺ) consisting of (1) a commercial general liability policy containing a standard set 

of provisions and (2) a specific set of provisions known as the Manuscript Policy 

Provisions, which included Endorsement 23.   

               On March 19, 2009, non‐party Anthony Balzano, an employee of Certified, 

was injured while performing electrical work at the shopping mall.  In New York state 

court he sued the mall owner, the lessee of the premises, and the general contractor.  

The lessee filed a third‐party complaint for, inter alia, breach of contract against 

Certified and sought indemnification and contribution.  The general contractor filed a 

third‐party complaint for breach of contract and negligence against Getronics which, in 

turn, filed a third‐party complaint against Certified for breach of contract and 

negligence and sought indemnification.  Certified sought coverage under the Policy for 

its defense and directed Travelers, which was defending Getronics in litigation, to seek 

indemnification from PCIC as well.  PCIC informed Certified in January 2012 that, 

pursuant to Endorsement 23 in the Policy, it would provide only up to $10,000 of 

coverage, rather than the full coverage of $1 million, for the claims arising from 

Balzanoʹs injuries.   




                                             ‐ 3 ‐ 
 
                                                                                                 
              Certified filed this diversity action against PCIC in September 2014 

seeking a declaratory judgment that the Policy provides up to $1 million in coverage 

and that PCIC is required to defend and indemnify it in the state court litigation.  

Travelers intervened and sought a declaratory judgment requiring PCIC also to pay its 

defense and indemnity costs in the state court litigation.  In December 2015, the district 

court awarded summary judgment in favor of Certified, holding that, based on the 

unambiguous and plain meaning of the Policy, the $10,000 cap on insurance coverage in 

Endorsement 23 does not apply to the claims arising from Balzanoʹs injuries.  The court 

entered judgments for Certified and Travelers shortly thereafter.   

              We review an award of summary judgment de novo and will affirm only if 

the record, viewed in the light most favorable to the party against whom judgment was 

entered, shows that there are no genuine issues of material fact and that the moving 

party is entitled to judgment as a matter of law.  Barfield v. N.Y.C. Health & Hosps. Corp., 

537 F.3d 132, 140 (2d Cir. 2008).   

              In New York, ʺinsurance policies are interpreted according to general 

rules of contract interpretation.ʺ  Olin Corp. v. Am. Home Assurance Co., 704 F.3d 89, 98 

(2d Cir. 2012).  ʺ[T]he initial question for the court on a motion for summary judgment 

with respect to a contract claim is whether the contract is unambiguous with respect to 

the question disputed by the parties.ʺ  Law Debenture Tr. Co. of N.Y. v. Maverick Tube 

Corp., 595 F.3d 458, 465 (2d Cir. 2010) (internal quotation marks omitted).  ʺLanguage 



                                            ‐ 4 ‐ 
 
                                                                                                     
whose meaning is otherwise plain does not become ambiguous merely because the 

parties urge different interpretations in the litigation.ʺ  Olin, 704 F.3d at 99 (quoting 

Hunt Ltd. v. Lifshultz Fast Freight, Inc., 889 F.2d 1274, 1277 (2d Cir. 1989)).  The court is to 

give the words and phrases in a contract their plain meaning, construe the contract to 

give full meaning and effect to all its provisions, and avoid contract interpretations that 

render a clause superfluous or meaningless.  Id.   

                 If the disputed language in the contract is ambiguous in that it is 

objectively and reasonably capable of more than one meaning in the context of the 

entire agreement, the court may use extrinsic evidence to discern the partiesʹ intent at 

contract formation and interpret the disputed language accordingly.  Id.  If the court still 

cannot ascertain the partiesʹ intent, it may then apply other rules of contract 

interpretation such as the New York rule resolving contractual ambiguity in favor of the 

insured.  Id. 

                 In this case, the disputed language is contained in the coverage‐limiting 

provisions in Endorsement 23, which is entitled ʺAction Overʺ: 

       Notwithstanding  the  limit  of  coverage  shown  in  the  Declarations  and/or 
       Section III . . . , $10,000 only is the most we4 will pay as damages for any 
       and all claims, including any claim for contractual indemnification, arising 
       from  or  related  to  any  ʺbodily  injuryʺ,  ʺproperty  damageʺ  or  ʺpersonal 
       injuryʺ sustained by an employee of an insured while injured, harmed or 
       damaged in the scope of such employment. 
        
       In  any  action  brought  by  such  employee,  if  you5  are  impleaded  into  said 
       action,  or  if  any  third  party  action  over  is  commenced  against  you, 



                                              ‐ 5 ‐ 
 
                                                                                                   
       irrespective of the claims or theories set forth therein, the $10,000 limit of 
       coverage as provided in this endorsement shall apply when: 
        
                1.       The  injury  sustained  by  the  employee  is  a  ʺgrave  injuryʺ  as 
                defined  by  Section  11  of  the  New  York  State  Workersʹ 
                Compensation Law, as follows: [list of qualifying injuries]; and 
                          
                2.       You are required by contract, regulation or law to be insured 
                under a workers’ compensation policy providing liability coverage 
                for claims arising from injuries to employees. 
       ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
       4      The words ʺweʺ and ʺourʺ refer to the company providing this insurance. 
       5      The  words  ʺyouʺ  and  ʺyourʺ  refer  to  the  Named  Insured  shown  in  the 
       Declarations,  and  any  other  person  or  organization  qualifying  as  a  Named 
       Insured under this policy. 
        
J. App. at 97‐98.  Footnote 5 defines ʺyouʺ to mean the ʺNamed Insured shown in the 

Declarations,ʺ and ʺNamed Insuredʺ is defined in the Manuscript Policy Provisions as 

ʺthe Member identified on the Declarations of the Policy.ʺ  J. App. at 31, 97.  The 

ʺCommon Policy Declarationsʺ page identifies the ʺMemberʺ as Certified.  J. App. at 23. 

              Although the parties agree that the second paragraph in Endorsement 23 

does not apply in this action because Balzano did not suffer a ʺgrave injury,ʺ they 

dispute whether the first paragraph, read in tandem with the second, imposes a $10,000 

cap on damages for claims arising from Balzanoʹs bodily injuries.  The crux of the 

partiesʹ dispute is whether the phrase ʺan insuredʺ in the first paragraph extends to the 

ʺNamed Insured,ʺ which in this case is Certified.  PCIC contends that ʺan insuredʺ 

includes the ʺNamed Insured,ʺ and that therefore the $10,000 cap applies as Balzano 

was an employee of Certified.  Plaintiffs counter that the phrase ʺan insuredʺ cannot be 



                                                ‐ 6 ‐ 
 
                                                                                                
read to include the ʺNamed Insuredʺ because such a construction would render the 

second paragraph superfluous.   

              The district court agreed with plaintiffs, concluding that (1) the plain 

meaning of the language in the Policy was clear, (2) the Policy used the phrases ʺan 

insuredʺ and the ʺNamed Insuredʺ to refer to different sets of entities, (3) the first 

paragraph in Endorsement 23 applied the $10,000 cap to claims involving an employee 

of ʺan insured,ʺ and (4) the second paragraph applied the $10,000 cap to claims 

involving the ʺNamed Insured.ʺ  See Parks Real Estate Purchasing Grp. v. St. Paul Fire & 

Marine Ins. Co., 472 F.3d 33, 42 (2d Cir. 2006) (ʺWhen the provisions [in an insurance 

contract] are unambiguous and understandable, courts are to enforce them as written.ʺ).   

              The district courtʹs reading makes sense.  The first paragraph of 

Endorsement 23 covers claims arising from injuries or property damage sustained ʺby 

an employee of an insured,ʺ while the second paragraph applies ʺif you5 are impleaded 

into said actionʺ or ʺif any third party action over is commenced against you.ʺ  J. App. at 

97.  As noted, ʺyouʺ refers to the ʺNamed Insured shown in the Declarations,ʺ which is 

Certified.  Id.  The use of ʺyouʺ indicates that the second paragraph applies specifically 

to Certified, while the first paragraph applies generically to any insured.  See Aramony v. 

United Way of Am., 254 F.3d 403, 413 (2d Cir. 2001) (describing, as a rule of contract 

interpretation, that specific language in a contract should be ʺgiven greater weightʺ than 

general language).  In addition, throughout the Policy there are references to the 



                                             ‐ 7 ‐ 
 
                                                                                                      
ʺNamed Insured,ʺ ʺInsured,ʺ and ʺNamed Insured and/or Insured,ʺ suggesting that the 

two are distinct and not the same entities. 

               On the other hand, PCIC maintains that the definitional provisions in 

Section II of the Policy suggest that where, as here, the Named Insured is a company or 

organization, the ʺNamed Insuredʺ is included within the definition of ʺan insured.ʺ  

Section II, entitled ʺWho Is An Insured,ʺ provides that: 

       1.     If you are designated in the Declarations as: 
               a.      An individual, you and your spouse are insureds, but only with  
                       respect  to  the  conduct  of  a  business  of  which  you  are  the  sole 
                       owner. 
               b.     A partnership or joint venture, you are an insured.  Your  
                       members,  your  partners,  and  their  spouses  are  also  insureds, 
                       but only with respect to the conduct of your business. 
               c.      A limited liability company, you are an insured.  Your members  
                       are  also insureds, but only with  respect to the conduct  of  your 
                       business.  Your managers are insureds, but only with respect to 
                       their duties as your managers. 
               d.     An organization other than a partnership, joint venture or  
                       limited liability company, you are an insured.  Your ʺexecutive 
                       officersʺ  and  directors  are  insureds,  but  only  with  respect  to 
                       their duties as your officers or directors.  Your stockholders are 
                       also  insureds,  but  only  with  respect  to  their  liability  as 
                       stockholders.  
               e.     A trust, you are an insured.  Your trustees are also insureds, but  
                       only with respect to their duties as trustees. 
 
J. App. at 43.  The next subsection in Section II identifies other individuals ‐‐ such as 

ʺvolunteer workersʺ ‐‐ covered by ʺan insured.ʺ  PCIC focuses on the statements in 

subsection 1 of Section II providing that ʺyou are an insuredʺ if ʺyouʺ are, for example, a 

partnership, limited liability company, etc.  As the Policy elsewhere explains, ʺ[t]he 



                                                 ‐ 8 ‐ 
 
                                                                                                
word ʹinsuredʹ means any person or organization qualifying as such under Section II – 

Who Is An Insured.ʺ  J. App. at 34.  Because Certified is an organization designated in 

the Declarations, this could suggest that it is both the ʺNamed Insuredʺ and ʺan insuredʺ 

under the Policyʹs definitions.  

              Certified responds that the Manuscript Policy Provisions expressly 

provide that their provisions and endorsements control, govern, and supersede any 

conflicting or varying provisions in the commercial general liability policy.  We agree 

that this conflict provision makes clear that any inconsistencies between how the phrase 

ʺan insuredʺ is defined or used in Section II and how it is defined or used in 

Endorsement 23 are to be resolved by looking to the latter.  Accordingly, while we find 

Certifiedʹs reading more plausible, we need not reconcile the inconsistent usages of ʺan 

insuredʺ and the ʺNamed Insured,ʺ as, by the plain language of the Policy, the 

Manuscript Policy Provisions control. 

              As the district court concluded, PCICʹs reading of the Policy would render 

the second paragraph superfluous.  If ʺan insuredʺ in the first paragraph included the 

Named Insured, there would be no need for the second paragraph.  And PCICʹs reading 

would create a contradiction, as the first paragraph would impose a $10,000 cap with 

respect to Certified generally, while the second paragraph would impose a $10,000 cap 

with respect to Certified only when there was a ʺgrave injury.ʺ  Plaintiffsʹ reading of the 

Policy avoids this contradiction and gives ready effect to both paragraphs in 



                                            ‐ 9 ‐ 
 
                                                                                               
Endorsement 23.  See Olin, 704 F.3d at 99 (ʺAny interpretation of a contract that ʹhas the 

effect of rendering at least one clause superfluous or meaningless . . . is not preferred 

and will be avoided if possible.ʹʺ (quoting LaSalle Bank Natʹl Assʹn v. Nomura Asset 

Capital Corp., 424 F.3d 195, 206 (2d Cir. 2005))).   

              Accordingly, because Balzano was an employee of Certified and did not 

suffer grave injuries, the $10,000 cap did not apply to claims arising from his injuries 

and plaintiffs are entitled to up to $1 million in coverage under the Policy.   

              We have considered all of PCICʹs other arguments and find them to be 

without merit.  Accordingly, we AFFIRM the judgment of the district court.  

                                            FOR THE COURT: 
                                            Catherine OʹHagan Wolfe, Clerk 




                                              ‐ 10 ‐